NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA LUISA PENA-RIVERA,                        No.    20-70927

                Petitioner,                     Agency No. A038-102-265

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Maria Luisa Pena-Rivera, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for

withholding of removal and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of

law. Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We deny in part

and dismiss in part the petition for review.

      In her opening brief, Pena-Rivera does not challenge the determinations that

she was convicted of a particularly serious crime, that her ineffective assistance of

counsel claim fails, and that she failed to establish her eligibility for a U visa or the

availability of such relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived).

      The BIA did not err in concluding that Pena-Rivera waived her claim for

deferral of removal under CAT. See Alanniz v. Barr, 924 F.3d 1061, 1068-69 (9th

Cir. 2019) (no error in BIA's waiver determination). We lack jurisdiction to

consider Pena-Rivera’s contentions as to the merits of her claim for deferral of

removal under CAT because she did not raise them to the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented below).

      The government’s motion for judicial notice (DE 21) is granted.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.



                                            2                                     20-70927